                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

 PATRICK PURSLEY,                               )
                                                )    Case No. 3:18-cv-50040
        Plaintiff,                              )
                                                )    Hon. Philip G. Reinhard
                v.                              )
                                                )    Hon. Lisa A. Jensen
 THE CITY OF ROCKFORD et. al.,                  )
                                                )
        Defendants.                             )

 MOTION TO WITHDRAW PLAINTIFF’S UNOPPOSED MOTION FOR ORDER TO
 SHOW CAUSE WHY LESTER BROWN SHOULD NOT BE HELD IN CONTEMPT

       Plaintiff Patrick Pursley, through counsel, hereby respectfully requests leave to withdraw

his Unopposed Motion for Order to Show Cause Why Lester Brown Should Not Be Held in

Contempt. In support, Plaintiff states as follows:

       1.      On February 21, 2020, Plaintiff filed his Unopposed Motion for Order to Show

Cause Why Lester Brown Should Not Be Held in Contempt. (ECF No. 171.) The motion arose

from Mr. Brown’s failure to appear on February 18, 2020 for his deposition under subpoena

pursuant to Federal Rule of Civil Procedure 45.

       2.      Following the presentment hearing on Plaintiff’s motion, this court entered an

order scheduling a rule to show cause hearing on March 12, 2020 and requiring Mr. Brown to

appear. The order further provided that, by agreement of the parties, Mr. Brown could complete

his deposition that day or before the hearing and the rule to show cause hearing would be

stricken. (ECF No. 174.)

       3.      Despite diligence, Plaintiff was unable to personally serve Mr. Brown with notice

of the hearing before it was scheduled to take place. (ECF No. 179.)

       4.      Consequently, following the March 12, 2020 hearing, the Court granted Plaintiff’s

oral motion to continue the show cause hearing to April 9, 2020 at 10:00 a.m. (ECF No. 181.)
Mr. Brown was personally served with notice of the April 9, 2020 hearing. (ECF No. 188 ¶ 6.)

       5.          On March 30, 2020, the Chief Judge entered the Second Amended General Order

20-0012, In re: Coronavirus COVID-19 Public Emergency. (ECF No. 186.) Pursuant to that

order, all civil case hearings scheduled to occur before May 1, 2020, including the show cause

hearing in this case, were stricken.

       6.      On April 3, 2020, Plaintiff’s counsel reached Lester Brown by phone to inform

him that the April 9, 2020 hearing would not go forward. During the phone conversation, Mr.

Brown informed Plaintiff’s counsel that he would be willing to attend a deposition in the future

to avoid the need for a court hearing. Mr. Brown agreed to schedule the deposition by phone for

a date after the stay-at-home order is lifted.

       7.      As a result, Plaintiff believes the parties and Mr. Brown can complete Mr.

Brown’s deposition without the need for court involvement. Accordingly, Plaintiff wishes to

withdraw his motion for rule to show cause, without prejudice.

       WHEREFORE, Plaintiff respectfully requests the Court enter an order permitting him to

withdraw, without prejudice, Plaintiff’s Unopposed Motion for Order to Show Cause Why Lester

Brown Should Not Be Held In Contempt, and awarding any additional relief the Court deems

just and proper.

Dated: April 6, 2020                             Respectfully submitted,

                                                 PATRICK PURSLEY

                                                 By: s/ Alison R. Leff
                                                         One of His Attorneys

                                                 Jon Loevy
                                                 Roshna Bala Keen
                                                 Alison R. Leff
                                                 Rachel Brady
                                                 LOEVY & LOEVY
                                                 311 N. Aberdeen St., 3rd Fl.
                                                 Chicago, IL 60607

                                                    2
                                                (312) 243-5900 (phone)
                                                alison@loevy.com

                                                Ashley Waddell Tingstad
                                                Hooper Hathaway, P.C.
                                                126 S. State St.
                                                Ann Arbor, MI 48104
                                                (734) 662-4426
                                                atingstad@hooperhathaway.com

                                                Attorneys for Plaintiff



                                   CERTIFICATE OF SERVICE

          I, Alison R. Leff, an attorney, certify that on April 6, 2020, I caused the foregoing

document to be filed via the Court’s CM/ECF system, which effected service on all counsel of

record.

                                                                s/ Alison R. Leff




                                                    3
